The defendant’s petition for certification for appeal from the Appellate Court, 26 Conn. App. 545, is granted, limited to the following issue:
“May summary judgment for the plaintiff be granted under the provisions of Connecticut General Statutes § 12-161 for taxes assessed against an owner’s severalty interest where the plaintiff neither alleges in its complaint, nor offers proof in its motion for summary judgment, of the inclusion of said defendant’s severalty interest in the abstract of assessment of real property for the tax years for which summary judgment is sought?”